Citation Nr: 1525632	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-04 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for cervical spine osteoarthritis. 


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

John Francis, Counsel 





INTRODUCTION

The Veteran served on active duty from February 1979 to January 1982.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision in which the RO granted service connection for cervical spine osteoarthritis and assigned an initial 10 percent rating, effective December 20, 2002 (the date of claim).  In March 2011, the Veteran filed a notice of disagreement (NOD) with the initial rating.  A statement of the case (SOC) was issued in October 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2013.

For the reasons expressed below, the matter on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim on appeal is warranted.  

The Veteran underwent a VA examination for his cervical spine disability in February 2014.  The Board finds that the examination is not adequate because of several inconsistencies and omissions.  The examiner noted that the Veteran's flare up symptoms occurred daily and were precipitated by "sitting still," whereas in a March 2014 letter, the Veteran's attorney contended that the flare-ups occurred multiple times daily and required sitting still to mitigate the symptoms.  The examiner inconsistently noted no radiculopathy in one section of the report and right and left upper extremity radiculopathy in another section.  The examiner also noted that a flare-up was not present at the time of the examination, and that, therefore, it was not possible to confirm the Veteran's contended 60 percent additional limitations during a flare-up.  The Board finds that the February 2014 VA examination is not adequate because the examiner did not fully address the history of neuropathy including the Veteran's consistently reported symptoms of arm and hand numbness and inability to maintain a grip on objects.  

Furthermore, in a June 2014 letter to the Board, the Veteran's attorney noted that the Veteran underwent a VA pain management evaluation in May 2014 that revealed worsening cervical disc narrowing, the spread of arthritis, and the need for increased medication.  

Under these circumstances, the Board finds that the evidence currently of record is inadequate to resolve the claim for higher rating, and further examination to obtain current medical findings responsive to applicable rating criteria and rating principles is needed to resolve the claim.   See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the AOJ should arrange for the Veteran to under spine examination by an appropriate medical professional.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for a higher initial rating .  See 38 C.F.R. § 3.655 (2014).   Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file currently includes VA outpatient treatment records dated from May 2002 to February 2014.  As the Veteran has reported receiving additional VA pain management and evaluation, the AOJ should obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since February 2014.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include as regards private (non-VA) records)), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000  (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication of the claim should include consideration of whether staged of the disability-assignment of different ratings for distinct periods of time, based on the facts found-pursuant to Fenderson v. West, 12 Vet. App. 119, 125-26 (1999))-is appropriate.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding pertinent records of VA evaluation and/or treatment of the Veteran since February 2014.  Follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA cervical spine examination, by an appropriate medical professional.   

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies to include imaging studies and electrodiagnostic testing, if warranted, should be accomplished with all findings made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing (in degrees), and render specific findings as whether there is pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the cervical spine due to pain and/or any of the other symptoms noted above with repeated use and/or during flare-ups (regardless of whether the Veteran is experiencing a "flare up" at the time of the examination).  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

Based on examination findings and history, the examiner should identify all chronic neurological manifestations of the service-connected cervical spine disability.  For each identified manifestation (to include any radiculopathy, numbness, or loss of hand dexterity), the examiner should indicate whether such manifestation constitutes a separately ratable disability associated with the cervical spine disease; and, if so, should provide an assessment of the severity of the manifestation as mild, moderate, moderately severe, or severe.

Also, considering all orthopedic and neurological findings, along with the Veteran's history, the examiner should provide comment as to the existence, frequency, duration, and severity of any of the Veteran's reported multiple daily flare-ups as well as any incapacitating episodes (i.e., a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with the cervical spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After accomplishing all requested action, as well as any additional action deemed warranted, readjudicate the claim for an initial rating in excess of 10 percent for cervical spine osteoarthritis in light of all pertinent evidence (to particularly include all that added to the claims file since the last adjudication) and legal authority (to include consideration of whether staged rating, pursuant to Fenderson (cited above), is appropriate. 

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See, e.g., Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West  2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




